Citation Nr: 1035943	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran seeks a compensable rating for his service-connected 
allergic rhinitis.  

In filing his VA Form 9 (substantive appeal) in March 2008, the 
Veteran indicated that he wanted a hearing before a Veterans Law 
Judge pursuant to 38 C.F.R. § 20.700.  See 38 C.F.R. § 20.700 
(2009).

On April 6, 2010, the RO notified the Veteran that he was 
scheduled for a Board hearing on May 28, 2010, at the RO in Las 
Vegas, Nevada.  A second letter from the RO, also dated on April 
6, 2010, noted that the Veteran was scheduled for a Board hearing 
on May 18, 2010, not May 28, 2010.  A letter on May 6, 2010 
confirmed the May 18, 2010 hearing date.  The Veteran did not 
appear at his Board hearing.  A document from the Veteran 
received by the RO on May 18, 2010 notes that he was not able to 
arrange time off for the May 18, 2010, Board hearing because he 
made travel arrangements to fly from his workplace in New 
Orleans, Louisiana, to Las Vegas, Nevada, for the May 28, 2010, 
hearing date.  The Veteran requested to be re-scheduled for a 
future Board hearing.  

Following failure to report, no further request for a hearing 
will be granted unless good cause is shown.  See 38 C.F.R. § 
20.702(d).  The Board finds that the Veteran has shown good cause 
for his failure to report for his Board hearing.  Given the 
expressed intent of the Veteran to have a Board hearing, and 
given that the apparent mix-up in Board hearing dates was not the 
fault of the Veteran, this case must be returned to the RO to 
arrange for such a hearing.  

This case also must be remanded for an updated VA examination.  

For allergic rhinitis, without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is warranted.  With 
polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6522.  The last VA examination of record, 
which was conducted in July 2009, does not describe the Veteran's 
nasal obstruction or whether he has polyps.  Thus, the current 
level of severity the Veteran's disability is not clear from the 
evidence of record and a new VA examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board 
hearing before a Veterans Law Judge.  A 
copy of all notices sent to the Veteran 
and his service representative regarding 
the scheduling of this hearing should be 
included in the claims file.  If the 
Veteran fails to report for this hearing, 
this fact also should be documented in the 
claims file.

2.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of his service-connected allergic 
rhinitis.  The examiner must describe the 
Veteran's nasal obstruction and whether he 
has polyps pursuant to specific criteria 
set out in 38 C.F.R. § 4.97, DC 6522.  A 
rationale should be provided for all 
opinions expressed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

